Order entered October 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00682-CV

                               RUBEN MONREAL, Appellant

                                               V.

         BRUCE ALAN DOTSY D/B/A DOTSY TRUCKING SERVICE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02331-D

                                           ORDER
       We GRANT appellant’s October 3, 2014 second motion for an extension of time to file a

brief. Appellant shall file his brief by NOVEMBER 3, 2014. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE